Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on July 1, 2022. Claims 1-7, 9, 11-12, 14-24, 26 and 28-31 are currently pending. Claim 26 has been amended and claims 28-31 have been newly added by Applicants’ amendment filed on July 1, 2022. No claims were canceled. 
In response to the restriction requirement of October 14, 2021, Applicants’ election with  traverse of Group V, claim(s) 26, drawn to a method of activating cancer associated fibroblasts (CAFs) was previously acknowledged.  
In addition, Applicants’ election of the following species was previously acknowledged:
a. CD8+ T cell (claim 2) and CD8+ tumor infiltrating lymphocyte
(TIL) (claim 5); 
b. antibody (claim 12); 
c. anti-PDl (claim 21); 
d. skin (claim 23); and 
e. inhibiting expression or activity of C3 (claim 26)

Claims 1-7, 9, 11-12 and 14-24 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I-V was previously made FINAL.
New claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim 31 is directed to a product claim comprising ex vivo activated cancer associated fibroblasts (CAFs). The requirements for election restriction mailed on October 14, 2021, mandated restriction between Groups V, drawn to a method of activating CAFs and Groups I-IV. Applicants elected Group V. A search and examination beyond the elected invention will impose a serious burden in the examiner. Furthermore, if the product of new claim 31 would have been originally presented, it would have been subjected to restriction requirements. Thus, claim 31 does not correspond to the elected invention; accordingly, claim 31 is  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Accordingly, claim 31 has been withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim.
Therefore, claims 26 and  28-30 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application was filed on June 14, 2019 and is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/685,268, filing date 6/14/2018.
Thus, the earliest possible priority for the instant application is June 14, 2018.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Objection
In view of Applicants’ amendment of claim 26, the objection to claim 26 has been withdrawn.
Improper Markush Rejection
In view of Applicants’ amendment of claim 26, the rejection of claim 26 under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166) has been withdrawn.
Claim Rejections - 35 USC § 103	In view of Applicants’ amendment of claim 26 to recite “inhibiting expression or activity of complement component 3 (C3) in CAFs obtained from a subject having cancer, wherein gene expression is increased in the activated CAFs”, the rejection of 26 under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (2016; Cancer discovery ; pp, 1022-1035; of record IDS field on 1/14/2022) in view of Sue et al. Cell;  172, 841–856 (8 February 2018) has been withdrawn.
In view of the withdrawn rejection, applicant’s arguments are rendered moot. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting
Claim 1 remain rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16,622,636, as per claims filed on 2/27/2020.  This is a double patenting rejection.
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Provisional Double Patenting 
Claims 1-7, 9, 11-12, 14-24, 26 and new claims 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 7, 9, 11, 12, 14-19 and 21-26 of copending Application No. 16,622,636, as per claims filed on 2/27/2020.
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Claim Rejections - 35 USC § 112
Claim 26 remain rejected and new claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 26 has been amended to recite “wherein gene expression is increased in the activated CAFs” . The recitation of term “increased” is a relative term and renders the claim indefinite.  The term " gene expression " is not defined by the claim. What gene expression are considered "increased" varies widely in the art depending on the individual situation as well as the person making the determination. Although it is acknowledged the specification some conditions that are considered by applicant to be " an increased gene expression” (¶ [0023], ¶ [0393] of the published application ), these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particular since increased would vary depending on type of gene being analyzed (e.g administration of some agents  decrease  PDPN expression in CAFs ; ¶ [0018] ), control (other subjects, other cancer cells, before administration of the agent)  and monitoring conditions (¶   [0429] ) . As such, the metes and bounds of the claims cannot be determined. As such the metes and bounds of the claim are indefinite.
Claims 28-30 are indefinite insofar as they depend from claim 26.
Claim Rejections - 35 USC § 102
Claim 26 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/004153 to Garraway et al. hereinafter “Garraway”. Citations are from the National Stage U.S. Pub. 2018/0100201. The National Stage is deemed an English language translation of the PCT). It is noted that Kim shares a common inventor as the instant Application.  However, the publication date of Garraway is January 5, 2017, which is more than 1 year earlier than the June 14, 2018  earliest possible priority date of the instant invention.  As such, the provisions set forth in MPEP § 717.02 to establish the Garraway reference ineligible as a prior art reference are not available in the instant application

    PNG
    media_image1.png
    527
    661
    media_image1.png
    Greyscale
Garraway discloses a method of activating CAFs (a method of increasing the activity of a signature gene, wherein one or more signature genes is detected in CAFs; paragraphs (0015], (0016]; claims 134 and 137) comprising inhibiting expression or activity of C3 (inhibiting expression or activity of C3; paragraphs “expression of complement genes by CAFs… … demonstrating high expression of most complement genes by fibroblasts or macrophages, consistent with the patterns found in melanoma analysis.” [0015], (00158). Figure 64 evidences that expression of C3 in CAFs in head and neck squamous cell carcinoma (HNSCC) is inhibited in relation, for example, to expression of C1R or CFD genes. 
In relation to the recitation of “activating cancer CAFs ex vivo”, Garraway discloses methods of monitoring a subject by detecting a level of expression, activity and/or function of one or more signature genes from a subject having HNSCC (paragraph [0040]), falling within the scope of “activating CAFs ex vivo” in the preamble of claim 26, as the claimed method does not recite any active steps to inhibit expression of C3 in CAFs in head and neck squamous cell carcinoma (HNSCC) from a subject  . Therefore, the methods of Garraway anticipates the instant invention. 
Response to Applicants’ Arguments as they apply to rejection of claim 26 under 35 USC § 102
At page 9 of the remarks filed on July 1, 2022, Applicants essentially argue that: “Garraway does not teach the above recited feature because Garraway does not teach inhibiting C3 in CAFs ex vivo and does not relate to single cell RNA-seq profiles in C3 knockout CAFs”
At the outset, the examiner notes that the instant claims do not recite “single cell RNA-seq profiles in C3 knockout CAFs”. Thus Applicants’ arguments are not persuasive as they recite limitations that are not present in the claims. Moreover, in relation to the preamble of claim 26, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”). Accordingly, the preamble of claim 26 is not accorded any patentable weight, as it recites limitations regarding the intended use of inhibiting expression of C3 in CAFs.
New Grounds of rejection

                                   Claim Rejections - 35 USC § 103	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 26, 28, 29 and 30 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Puram et al. (2017; Cell pp.  1611–1624) as evidenced by pot filing art of Chen et al . (Nature Reviews 2021).
Regarding claims 26, Puram et al. discloses differential prevalence of activated CAF subsets of malignant head and neck squamous cell carcinoma (HNSCC) (page 1613; legend Figure 2B; supplemental figure S2C; page 1614, col.1, para.3 ). Puram et al., teaches that differentially expressed genes (rows) between the CAF1 and CAF2 subpopulations, including downregulation of C3 in the CAF1 (Figure S2 “(E) Heatmap of differentially expressed genes (rows) between the CAF1 and CAF2 subpopulations.”. 

    PNG
    media_image2.png
    343
    388
    media_image2.png
    Greyscale

Puram states, “we refined HNSCC subtypes by their malignant and stromal composition and established p-EMT as an independent predictor of nodal metastasis, grade, and adverse pathologic features. Our results provide insight into the HNSCC ecosystem and define stromal interactions and a p-EMT program associated with metastasis” (page 1611, col. 1, abstract).
In view of enhancement of activation markers and ligands such as complement component 3 (C3) in subsets of malignant CAF2, it would have been obvious for one of ordinary skill in the art to inhibit ex vivo expression of C3 in cancer cells from HNSCC, wherein gene expression is increased in the active CAF2 subset with a reasonable expectation of success to delete ex vivo is a predictor of stromal metastasis. 

    PNG
    media_image3.png
    636
    598
    media_image3.png
    Greyscale
Regarding claims 28 and 29, the teachings of Puram make obvious the method of claim 26. Moreover, Chen is a review article refereeing to prior art for regulatory function of CAFs’ secretomes “modulate cancer progression and tumour immunity, both directly and indirectly, in a context- dependent manner”, where regulatory functions include upregulation of CCL5, IL-1, EGF and various growth factors and cytokines  (page 796, col. 2, para.1; Page 800; Figure 4). 
Regarding claim 30, the teachings of Puram make obvious the method of claim 26. Moreover, Puram et al., discloses how in vivo p-EMT signature might predict unfavorable pathological features or disease outcome in malignant basal tumors (page 1620; col. 2, para 1). It would have been prima facie obvious to transfer to a subject ex vivo activated subsets of CAF2 where increased  C3 gene expression has been reduced or inhibited to reduce malignancy of the CAF2 subset. 
 
Conclusion
Claims 26, 28, 29 and 30 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633